Blackford, J.
— Bill in chancery, filed by Bragg and another, to foreclose the equity of redemption in a mortgage of a right of dower; the dower not appearing to have been assigned. Decree for the complainants.
This decree must be reversed for want of equity in the bill. Before assignment, a title to dower is only a right of action, and transferable only by release to the terre-tenant by way of extinguishment. Park on Dower, 335. The widow has no estate in the land until her dower is assigned, for the law casts the freehold on the heir immediately upon the death of the ancestor. 1 Cruise, 158. She cannot enter for'her dower until it be assigned her, nor can she alien it so as to enable the grantee to sue for it in his own name. 4 Kent’s Comm. 61. It seems necessarily to follow from the doctrine above stated, that a widow cannot, before assignment, mortgage her right of dower.

Per Curiam.■

— The decree is reversed with costs. Cause remanded, &c.